Citation Nr: 9913116	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  95-28 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of establishing eligibility 
for Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1975.  He died in April 1995.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The veteran died of a cardiopulmonary arrest as a 
consequence of cardiogenic shock due to severe coronary 
artery disease.

2.  At the time of death, the veteran was service connected 
for Hodgkin's Disease.

3.  Competent medical evidence links the veteran's cause of 
death to radiation therapy used in the treatment of the 
service-connected Hodgkin's Disease.


CONCLUSION OF LAW

The veteran's service-connected Hodgkin's Disease 
substantially and materially contributed to his death.  
38 U.S.C.A. § 1310(b) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant believes that the veteran's death was due to 
the chemotherapy or radiation therapy he underwent for 
treatment of his service-connected Hodgkin's Disease.  As a 
preliminary matter, the Board finds that the appellant's 
claim is well grounded, in that it is plausible, capable of 
substantiation, or meritorious on its own.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).

A claimant of DIC benefits is entitled to service connection 
for cause of death if a service-connected or compensable 
disability caused, hastened, or substantially and materially 
contributed to the veteran's death.  38 U.S.C.A. § 1310(b) 
(West 1991).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312 
(1998).

The veteran died on April [redacted], 1995.  The Certificate 
of Death lists the cause of death as a cardiopulmonary arrest 
due to cardiogenic shock, due to severe coronary artery disease.  
At the time of death, the veteran was service-connected for 
Hodgkin's Disease.

Records from the VA Medical Center in Oklahoma City disclose 
that the veteran was diagnosed with Hodgkin's Disease in 
September 1978 and that he was treated with chemotherapy.  At 
a VA examination in October 1978, the veteran described 
symptomatology including malaise, fever, chronic cough, 
weight loss, and chest pain during the past year.  He stated 
that he had been diagnosed with Stage IV Hodgkin's Disease 
and that he was tolerating the chemotherapy well.

During a VA hospitalization in March 1979, it was determined 
that the veteran was not in complete remission and he 
subsequently underwent radiation therapy.  In July 1979, the 
veteran underwent a liver biopsy and a bone marrow aspiration 
and biopsy.  It was noted that he had chest pain and dyspnea 
since beginning radiation therapy.

At an Agent Orange examination in June 1990, the veteran 
reported that he had been in complete remission from 
Hodgkin's Disease since 1984 and that he had undergone 
radiation therapy and chemotherapy for six years.  At a VA 
examination in April 1991, relevant diagnoses included 
Hodgkin's Disease with possible relapse and asymptomatic 
hypercalcemia and hypercholesterolemia.

The veteran was admitted to the VA Hospital in July 1991 due 
to chest pain, shortness of breath, and nausea.  The 
diagnoses included hyperlipidemia, unstable angina, coronary 
artery disease, and history of Hodgkin's Disease.  Cardiac 
catheterization showed one vessel coronary artery disease.  
At a VA examination in April 1994, the veteran was diagnosed 
with Hodgkin's Disease in remission, coronary artery disease 
with angina pectoris, diabetes mellitus, and severe 
hyperlipidemia.

At a VA examination in August 1994, the veteran claimed that his 
heart disease was secondary to a drug which had been administered 
with his chemotherapy.  He related a history of first developing 
symptoms of coronary artery disease in 1991 and of a cardiac 
catheterization in 1994 which showed two vessel coronary artery 
disease.  The examiner commented that the veteran had coronary 
artery disease, with normal left ventricular function, with a 
normal ejection fraction, and no evidence of cardiomegaly.  The 
examiner stated, "Although Adriamycin chemotherapy can cause 
cardiomyopathy, this patient has no evidence of cardiomyopathy.  
Rather, his heart disease is coronary artery disease, which is 
etiologically related to his hyperlipidemia, diabetes mellitus, 
and smoking.  In this examiner's opinion, his heart disease is 
not etiologically related to previous treatment for Hodgkin's 
Disease."

In a July 1995 letter from David P. West, M.D., he stated that he 
had examined the veteran in August 1992 and that he had reviewed 
the veteran's medical history.  He stated that the veteran's 
"heart was ravaged by a severe lipid disorder, which is firmly 
established as the major scientific cause of coronary artery 
disease.  Furthermore, neither various chemotherapies nor 
radiation therapy materially affects lipids, which are 
overwhelmingly determined by diabetes, heredity, and diet...there 
are chemotherapeutic agents which can permanently damage the 
heart muscle, but it is not prevalently held by authorities that 
they obstruct the coronary arteries...but radiation therapy to the 
central chest can materially damage (and obstruct) coronary 
arteries, on general grounds, even if administered 17 years ago."

In an August 1995 letter from Thomas W. Essex, D.O., he stated 
that he had reviewed the veteran's medical history and that he 
believed that the veteran "had multiple risk factors for 
coronary artery disease, including diabetes mellitus, cigarette 
smoking, obesity, hyperlipidemia,...exposure to Agent Orange.  
However, the cardiotoxic effects of Adriamycin in patients who 
receive radiation therapy to the mediastinal areas is well 
documented, and I'm quite confident that this was a factor in his 
overall cardiac status."

The appellant appeared at a Travel Board Hearing in November 
1998.  The appellant's representative summarized the medical 
evidence which related the veteran's treatment for Hodgkin's 
Disease to the onset of coronary artery disease.  The 
appellant testified that the veteran, as a participant in a 
research program, had been given more than the standard 
dosage of Adriamycin.  She described his side effects as 
severe chest pains and depression.  She remarked that a 
private physician had been surprised that VA had not treated 
the veteran earlier for his heart disease.  In addition, the 
appellant submitted information from The Cancer Chemotherapy 
Handbook which described side effects of drugs used in 
chemotherapy.

In March 1999, the Board requested an expert medical opinion 
as to the relationship between the veteran's chemotherapy and 
radiation therapy and his subsequent coronary artery disease.  
E. Eklund, M.D., Staff Physician at the Birmingham VA 
Hospital and Assistant Professor of Medicine, Division of 
Hematology and Oncology, at the University of Alabama, 
thoroughly reviewed the available medical evidence and 
provided an opinion.  Dr. Eklund opined, "It is recognized 
that radiation therapy to the mediastinal structures is 
associated with acceleration of coronary artherosclerosis.  
Mediastinal radiation therapy for Hodgkin's Disease is 
considered an independent risk factor for the development of 
coronary artery disease later in life, and current standard 
of care includes monitoring such patients for the premature 
development of this complication.  Therefore, it is at least 
as likely as not that the radiation therapy that the patient 
received for treatment of Hodgkin's Disease materially 
contributed to the subsequent development of coronary artery 
disease."

Based upon the above findings, the Board finds that the 
preponderance of the evidence supports a grant of service 
connection for the cause of the veteran's death.  The medical 
evidence of record clearly establishes that the veteran 
received radiation therapy as treatment for service-connected 
Hodgkin's Disease during his lifetime.  Furthermore, he 
subsequently developed coronary artery disease, which was the 
cause of his death.

The opinions of medical professionals have linked the 
veteran's radiation therapy to his subsequent development of 
heart disease.  Dr. West, Dr. Essex, and Dr. Eklund have 
identified radiation therapy to the mediastinal area as 
materially contributing to the development of coronary artery 
disease.  On the contrary, the VA examiner, in finding that 
the veteran's cancer treatment did not contribute to his 
heart disease, appeared only to consider the effects of 
chemotherapy rather than radiation therapy.  The Board finds 
that the reports of Dr. West, Dr. Essex, and Dr. Eklund were 
based upon the veteran's medical history and provide well-
reasoned and substantiated medical opinions.  Accordingly, 
the medical evidence of record supports a grant of service 
connection for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death for 
the purpose of establishing eligibility for DIC benefits is 
granted.



		
	WARREN W. RICE
	Member, Board of Veterans' Appeals



 

